Citation Nr: 0200976	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  95-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period from November 10, 1992, to November 6, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period from November 7, 1996, to April 6, 1997.

3.  Entitlement to an increased evaluation for PTSD for the 
period beginning on April 7, 1997, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and G. P.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating determination of the Waco 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection and assigned a 10 percent 
disability evaluation for PTSD, effective November 10, 1992.  
The RO also denied service connection for a chronic condition 
of the feet, residuals of urethritis, residuals of cardiac 
arrhythmia, residuals of malaria, an appendectomy scar, 
residuals of trauma to the left testicle, hearing loss, and 
refractive error of the eyes.  The RO also granted service 
connection for lacerations scars of the left knee and 
assigned a noncompensable disability evaluation.  The veteran 
perfected his appeal on all of the above issues except for 
the issues of refractive error and an appendectomy scar.  

In a May 1997 rating determination, the RO increased the 
veteran's disability evaluation for PTSD from 10 to 30 
percent effective November 7, 1996.  The RO also granted 
service connection for malaria and assigned a noncompensable 
disability evaluation, constituting a full grant of the 
benefits sought.  In an October 1998 rating determination, 
the RO increased the veteran's PTSD disability evaluation 
from 30 to 50 percent effective April 7, 1997. 



In an August 1999 decision, the Board denied an initial 
evaluation in excess of 10 percent for PTSD for the period 
from November 10, 1992, to November 6, 1996; an evaluation in 
excess of 30 percent for PTSD for the period from November 7, 
1996, to April 6, 1997; and an evaluation in excess of 50 
percent for PTSD for the period beginning on April 7, 1997.

The Board also denied service connection for a bilateral foot 
and ankle disorder, urethritis, cardiac arrhythmia, residuals 
of left testicular trauma, and internal derangement of the 
left knee.  It further denied a compensable evaluation for a 
scar of the left knee.  The Board also granted service 
connection for actinic keratosis and remanded the issue of 
service connection for bilateral hearing loss.  

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court). 

In August 2001, a Joint Motion for Remand was filed by the 
appellant's attorney and the United States VA Office of 
General Counsel.  In its motion, the parties requested that 
the Court vacate and remand the previous denials on the 
issues of an initial evaluation in excess of 10 percent for 
PTSD for the period from November 10, 1992 to November 6, 
1996; an evaluation in excess of 30 percent for PTSD for the 
period from November 7, 1996 to April 6, 1997; and an 
evaluation in excess of 50 percent for PTSD for the period 
beginning on April 7, 1997.  

On August 29, 2000, the Court vacated and remanded the above-
listed issues.  The Court also dismissed any other issues on 
appeal.  

The Board furthers observes that during the time frame from 
the issuance of the Board's August 1999 decision and the 
appellate review, the RO, in a December 2000 rating 
determination, granted service connection for bilateral 
hearing loss.  This constitutes a full grant of the benefit 
sought on appeal and will not be addressed by the Board. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 20, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In 
Karnas, supra, the Court held, in pertinent part, that where 
the law or regulation changed after a claim had been filed 
but before the administrative or judicial appeal process had 
been concluded, the version more favorable to the appellant 
was to be applied.

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  

In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree."  A 50 percent evaluation was warranted for 
considerable social and industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-00.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

A review of the record discloses that the veteran's 
representative, in his October 2001 written argument, has 
requested that the Board remand this matter for additional 
development, to include compliance with the VCAA.  


The veteran's representative noted that in August 2000, the 
Court approved a joint motion of the parties to remand this 
claim.  He observed that the Court had ordered the Board to 
provide a more explicit statement of reasons and bases as to 
how it factored into the decision (1) a December 1992 VAMC 
PTSD assessment which it failed to mention; (2) a July 1994 
private medical record, which it rejected without a 
sufficient explanation; (3) a GAF score of 50 which was not 
discussed.  

The representative also observed that the Court further asked 
the Board to give reasons as to why it failed to discuss why 
evidence that it believed provided a plausible basis for a 
finding that the degree of impairment was greater than 
considerable did not entitle the veteran to a 70 percent 
evaluation under 38 C.F.R. § 4.132; and (2) why a factual 
finding that the veteran met some of the criteria for a 70 
percent evaluation under 38 C.F.R. § 4.130 did not entitle 
him to that evaluation.  

The veteran's representative requested that this matter be 
referred to the RO for compliance with VCAA.  The Board is in 
agreement with the veteran's request to remand to ensure that 
there are no further procedural problems and that all VCA 
requirements have been met.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for PTSD from 1992 
to the present.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).

4.The RO should arrange for a VA special 
psychiatric examination of the veteran to 
determine the current nature and extent 
of severity of his PTSD.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.

Following examination, the examiner 
should provide a numerical code under the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in relation to the veteran's 
impairment from PTSD.

It is imperative that the examiner 
include a definition of the numerical 
code assigned, as it relates to the 
veteran's occupational and social 
impairment.  

If the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner should also provide an opinion 
as to whether PTSD has rendered the 
veteran unemployable.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268, 270-1 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).
6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an initial evaluation in excess of 10 
percent for PTSD for the period from 
November 10, 1992, to November 6, 1996; 
an evaluation in excess of 30 percent for 
PTSD for the period from November 7, 
1996, to April 6, 1997; and an increased 
evaluation for PTSD for the period 
beginning on April 7, 1997, currently 
evaluated as 50 percent disabling.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination(s) may result in a denial of his 
claims.

Moreover, the governing regulation provides that failure to 
report without good cause for an examination(s) in 
conjunction with a claim for an increased rating will result 
in the denial of the claims.  38 C.F.R. § 3.655 (2001); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)(2001).


